PER CURIAM.
We affirm the trial court’s judgment on the appeal.
On the cross-appeal, we reverse and remand to the trial court to determine prejudgment interest and reasonable costs to be awarded to the cross-appellant/buyer. See Roberts v. Askew, 260 So.2d 492 (Fla.1972); Constellation Condominium Association, Inc. v. Harrington, 467 So.2d 378 (Fla. 2d DCA 1985); Kenworth of Tampa, Inc. v. Turnkey Development Corp., 407 So.2d 1063 (Fla. 2d DCA 1981); § 57.084, Fla.Stat. (1983).
GRIMES, A.C.J., and OTT and FRANK, JJ., concur.